
	

113 S2424 IS: Veterans Choice Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2424
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. McCain (for himself, Mr. Coburn, Mr. Burr, Mr. Flake, Mr. Isakson, Mr. Inhofe, Mr. Grassley, Mr. Roberts, Mr. Hoeven, Mr. Coats, Mr. Barrasso, Mr. Johanns, Mr. Rubio, Mr. Cornyn, Mr. Alexander, Mr. Kirk, Mr. Wicker, Mrs. Fischer, Mr. Portman, Mr. Toomey, Mr. Boozman, Mr. Moran, Mr. Thune, Mr. Scott, Mr. Enzi, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To provide veterans with the choice of medical providers and to increase transparency and
			 accountability of operations of the Veterans Health Administration of the
			 Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Veterans Choice Act of 2014.
		2.Expanded availability of hospital care and medical
			 services for veterans through the use of contracts(a)Expansion of available care and services(1)In generalHospital care and medical services under chapter 17 of title 38, United States Code, shall be
			 furnished to
			 an eligible veteran described in subsection (b), at the election of such
			 veteran,
			 through contracts authorized under subsection (d), or any other law
			 administered by the Secretary of Veterans Affairs, with
			 health care providers that are participating in the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) for the furnishing of such care and services to veterans.(2)Choice of providerAn eligible veteran who elects to receive care and services under this section may select the
			 provider of
			 such care and services from among any source of provider of such care and
			 services specified in paragraph (1) that is
			 accessible to the veteran.(b)Eligible veteransA veteran is an eligible veteran for purposes of this section if—(1)(A)the veteran is enrolled in the patient enrollment system
			 of the Department
			 of Veterans Affairs established and operated under section 1705 of title
			 38, United States Code; or(B)the veteran is enrolled in such system, has not received hospital care and medical services from
			 the Department, and has contacted the Department seeking an initial
			 appointment from the Department for the receipt of such care and services;
			 and(2)the veteran either—(A)(i)attempts, or has attempted under paragraph (1)(B), to schedule an appointment
			 for the receipt of such care and services
			 but is
			 unable to
			 schedule an appointment within the current wait-time goals of the
			 Veterans Health Administration for the delivery of such care and services;
			 and(ii)elects, and is authorized, to be furnished such care or services pursuant to subsection (c)(2); or(B)resides more than 40 miles from the nearest medical facility of the Department, including a
			 community-based outpatient clinic, that is closest to the residence of the
			 veteran.(c)Election and authorizationIf the Secretary confirms that an appointment for an eligible veteran described in subsection
			 (b)(2)(A) for the receipt of hospital
			 care or medical services under chapter 17 of title 38, United States Code,
			 is unavailable within the
			 current wait-time goals of the Department for the furnishing of such care
			 or services, the Secretary  shall, at the election of the eligible
			 veteran—(1)place such eligible veteran on an electronic waiting list for such an appointment that is
			 maintained by the
			 Department and accessible to the veteran via www.myhealth.va.gov or any
			 successor website; or(2)(A)authorize that such care and services be furnished to the eligible veteran under this section for a
			 period of time specified by the Secretary; and(B)send a letter to the eligible veteran describing the care and services the eligible veteran is
			 eligible to
			 receive under this section.(d)Care and services through contracts(1)In generalThe Secretary shall enter into contracts with health care providers that are participating in the
			 Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) to furnish care and services to eligible veterans under this
			 section.(2)Rates and reimbursement(A)In generalIn entering into a contract under this subsection, the Secretary shall—(i)negotiate rates  for the furnishing of care and services under this section; and(ii)reimburse the health care provider for such care and services at the rates
			 negotiated pursuant to clause (i) as provided in such contract.(B)Limit on ratesRates negotiated under subparagraph (A)(i) shall not be more than the rates paid by the United
			 States
			 to a provider of services (as defined in section 1861(u) of the Social
			 Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section
			 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) for the same care and services.(C)Limit on collectionFor the furnishing of care and services pursuant to a contract under this section, a health care
			 provider may not collect
			 any amount
			 that
			 is greater than the rate negotiated pursuant to subparagraph (A)(i).(3)Information on policies and proceduresThe Secretary shall provide to any health care provider with which the Secretary has entered into a
			 contract under paragraph (1) the following:(A)Information on applicable policies and procedures for submitting bills or
			 claims for authorized care and services furnished to eligible veterans
			 under this
			 section.(B)Access to a telephone hotline maintained by the Department that such health care provider may call
			 for information on the following:(i)Procedures for furnishing care and services under this section.(ii)Procedures for submitting bills or claims for authorized care and services furnished to eligible
			 veterans under this section and being reimbursed for furnishing such care
			 and services.(iii)Whether particular care or services under this section are authorized, and the procedures for
			 authorization of such care or services.(e)Choice card(1)In generalFor purposes of receiving care and services under this section, the Secretary shall issue to each
			 eligible
			 veteran a card that the eligible
			 veteran shall present to a health care provider that is eligible to
			 furnish care and services under this section before receiving such care
			 and services.(2)Name of cardEach card issued under paragraph (1) shall be known as a Choice Card.(3)Details of cardEach Choice Card issued to an eligible veteran under paragraph (1) shall include the following:(A)The name of the eligible veteran.(B)An identification number for the eligible veteran that is not the social security number of the
			 eligible veteran.(C)The contact information of an appropriate office of the Department for health care providers to
			 confirm that care and services under
			 this section is
			 authorized for the eligible veteran.(D)Contact information and other relevant information for the submittal of claims or bills for the
			 furnishing of care and services under this section.(E)The following statement: This card is for qualifying medical care outside the Department of Veterans Affairs.  Please call
			 the
			 Department of Veterans Affairs phone number specified on
			 this card to ensure that treatment has been authorized..(4)Information on use of cardUpon issuing a Choice Card to an eligible veteran, the Secretary shall provide the eligible veteran
			 with information clearly stating the circumstances under which the veteran
			 may be
			 eligible for care and services under this section.(f)Information on availability of careThe Secretary shall provide information to a veteran about the availability of care and services
			 under this
			 section in the following circumstances:(1)When the veteran enrolls in the patient enrollment system of the Department under section
			 1705 of title 38, United States Code.(2)When the veteran attempts to schedule an appointment
			 for the receipt of hospital care or medical services from the Department
			 but is unable to
			 schedule an appointment within the current wait-time goals of the
			 Veterans Health Administration for delivery of such care or services.(g)ProvidersTo be eligible to furnish care and services under this section, a health care provider must
			 maintain at least the same or
			 similar credentials and licenses as those credentials and licenses that
			 are required of health care providers of the Department, as determined by
			 the Secretary for purposes of this section.(h)Cost-SharingThe Secretary shall require an eligible veteran to pay a copayment to the Department for
			 the receipt of care and services under this section only if the eligible
			 veteran would be required to pay such copayment for the receipt of such
			 care
			 and services at a
			 medical facility of the Department.(i)Claims processing system(1)In generalThe Secretary shall provide for an efficient nationwide system for processing	and paying bills or
			 claims for authorized care and services furnished to eligible veterans
			 under this
			 section.(2)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall prescribe
			 regulations for the implementation of the efficient nationwide system
			 required by paragraph (1).(j)Continuity of medical recordsThe Secretary shall ensure that medical records of veterans maintained by the Department are
			 updated to accurately reflect any care and services furnished under this
			 section.(k)Tracking of missed appointmentsThe Secretary shall implement a mechanism to track any missed appointments for care and services
			 under this section by eligible veterans to ensure that the Department does
			 not pay for such care and services that were not furnished.(l)ImplementationNot later than 90 days after the date of the enactment of this Act, the Secretary shall prescribe
			 interim final regulations on the implementation of this section and
			 publish such regulations in the Federal Register.(m)Inspector General auditNot later than 540 days after the publication of the interim final regulations under subsection
			 (l), the Inspector General of
			 the Department shall
			 conduct an audit of care and services furnished under this section to
			 ensure the
			 accuracy of payments by the Department for the cost of care and services
			 furnished under this section.(n)TerminationThe requirement of the Secretary to furnish care and services under this section terminates on the
			 date that is two years after the date on which the Secretary publishes the
			 interim final regulations under subsection (l).(o)ReportsNot less frequently than once every 90 days, the Secretary shall submit to Congress a report on the
			 furnishing of care and services under this section that includes the
			 following:(1)The number of veterans who have received care and services under this section during the 90-day
			 period preceding the submittal of the report.(2)A description of the type of care and services furnished to veterans under this section during such
			 90-day period.3.Sense of Congress on prompt payment by Department of Veterans AffairsIt is the sense of Congress that the Secretary of Veterans Affairs shall comply with section 1315
			 of title 5, Code of Federal Regulations (commonly known as the prompt payment rule), or any corresponding similar regulation or ruling, in paying for health care pursuant to
			 contracts entered into with non-Department of Veterans Affairs providers
			 to provide health care under the laws administered by the Secretary.4.Improved performance metrics for health care provided by Department of Veterans Affairs(a)Prohibition on use of scheduling and wait-Time metrics in determination of performance awardsThe Secretary shall ensure that scheduling and wait-time metrics or goals are not used as factors
			 in
			 determining the performance of the following employees for
			 purposes of determining whether to pay performance awards to such
			 employees:(1)Directors, associate directors, assistant directors, deputy directors, chiefs of staff, and
			 clinical leads of medical centers of the
			 Department.(2)Directors, assistant directors, and quality management officers of Veterans Integrated Service
			 Networks of the Department.(b)Modification of performance plans(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall modify the
			 performance plans of the directors of the medical centers of the
			 Department and the directors of the Veterans Integrated Service Networks
			 to ensure that such plans are based on the quality of care received by
			 veterans at the health care facilities under the jurisdictions of such
			 directors.(2)FactorsIn modifying performance plans under paragraph (1), the Secretary shall ensure that assessment of
			 the quality of care provided at health care facilities under the
			 jurisdiction of a director described in paragraph (1) includes
			 consideration of the following:(A)Recent reviews by the Joint Commission (formerly known as the Joint Commission on Accreditation of Healthcare Organizations) of such facilities.(B)The number and nature of recommendations concerning such facilities by the Inspector General of the
			 Department in reviews conducted through Combined Assessment Program (CAP)
			 reviews, in the reviews by the Inspector General of community-based
			 outpatient clinics and primary care clinics, and in reviews conducted
			 through the Office of Healthcare Inspections during the two most recently
			 completed fiscal years.(C)The number of recommendations described in subparagraph (B) that the Inspector General of the
			 Department determines have not been carried out satisfactorily with
			 respect to such facilities.(D)Reviews of such facilities by the Commission on Accreditation of Rehabilitation Facilities.(E)The number and outcomes of administrative investigation boards, root cause analysis, and peer
			 reviews conducted at such facilities during
			 the fiscal year for which the assessment is being conducted.(F)The effectiveness of any remedial actions or plans resulting from any Inspector General
			 recommendations in the reviews and analyses described in subparagraphs (A)
			 through (E).(3)Additional leadership positionsTo the degree practicable, the Secretary shall assess the performance of other employees of the
			 Department in leadership positions at Department medical centers,
			 including associate directors, assistant directors, deputy directors,
			 chiefs of staff, and
			 clinical leads, and in Veterans Integrated Service Networks, including
			 assistant directors and quality management officers, using factors and
			 criteria similar to those used in the performance plans modified under
			 paragraph (1).5.Improved transparency concerning health care provided by Department of Veterans Affairs(a)Publication of wait times(1)Goals(A)InitialNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall publish in
			 the Federal Register, and on
			 an Internet website accessible to the public of each medical center of the
			 Department of
			 Veterans Affairs, the wait-time goals of the Department for the scheduling
			 of an appointment by a veteran for the receipt
			 of health care from the Department.(B)Subsequent changes(i)In generalIf the Secretary modifies the wait-time goals described in subparagraph (A), the Secretary shall
			 publish the new wait-time goals—(I)on
			 an Internet website accessible to the public of each medical center of the
			 Department not later than 30 days after such modification; and(II)in the Federal Register not later than 90
			 days after such modification.(ii)Effective dateAny modification under clause (i) shall take effect on the date of publication in the Federal
			 Register.(C)Goals describedWait-time goals published under this paragraph shall include goals for primary care appointments,
			 specialty care appointments, and goals for such appointments based on the
			 general severity of the condition of the veteran.(2)Wait times at medical centers of the DepartmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall publish on
			 an Internet website accessible to the public of each medical center of the
			 Department the current wait time for an appointment for primary care and
			 specialty care at the medical
			 center.(b)Publicly available database of patient safety, quality of care, and outcome measures(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop
			 and make available to the
			 public a comprehensive database containing
			 all applicable patient safety, quality of care, and outcome measures
			 for health care provided by the Department that are tracked by the
			 Secretary.(2)Update frequencyThe Secretary shall update the database required by paragraph (1) not less frequently than once
			 each year.(3)Unavailable measuresFor all measures that the Secretary would otherwise publish in the database required by paragraph
			 (1)
			 but has not done so because such measures are not available, the Secretary
			 shall publish notice in the database of the reason for such unavailability
			 and a timeline for making such measures available in the database.(4)AccessibilityThe Secretary shall ensure that the database required by paragraph (1) is accessible to the public
			 through the primary Internet website of the Department and through each
			 primary Internet website of a Department medical center.(c)Hospital Compare website of Department of Health and Human Services(1)Agreement requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Secretary of Health and
			 Human Services for the provision by the Secretary of Veterans Affairs of
			 such information as the Secretary of Health and Human Services may require
			 to report and make publicly available patient quality and outcome
			 information concerning Department of Veterans Affairs medical centers
			 through the Hospital Compare Internet website of the Department of Health
			 and Human Services or any successor Internet website.(2)Information providedThe information provided by the Secretary of Veterans Affairs to the Secretary of Health and Human
			 Services under paragraph (1) shall include the following:(A)Measures of timely and effective health care.(B)Measures of readmissions, complications of death, including with respect to 30-day mortality rates
			 and 30-day readmission rates, surgical complication
			 measures, and health care related infection measures.(C)Survey data of patient experiences, including the Hospital Consumer Assessment of Healthcare
			 Providers and Systems or any similar successor survey developed by the
			 Department of Health and Human Services.(D)Any other measures required of or reported with respect to hospitals participating in the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.).(3)Unavailable informationFor any applicable metric collected by the Department of Veterans Affairs or required to be
			 provided under paragraph (2) and withheld from or
			 unavailable in the Hospital Compare Internet website, the Secretary of
			 Veterans Affairs shall publish a notice in the Federal Register stating
			 the reason why such metric was withheld from public disclosure and a
			 timeline for making such metric available, if applicable.(d)Comptroller General review of publicly available safety and quality metricsNot later than three years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall conduct a review of the safety and quality metrics
			 made publicly available by the Secretary of Veterans Affairs under this
			 section to assess the degree to which the Secretary is complying with the
			 provisions of this section.6.Information for veterans on the credentials of Department of Veterans Affairs physicians(a)Improvement of Our Providers Internet website links(1)Availability through Department of Veterans Affairs homepageA link to the Our Providers health care providers database of the Department of Veterans Affairs, or any successor database,
			 shall be available on and
			 through the homepage of the Internet website of the Department that is
			 accessible to the public.(2)Information on location of residency trainingThe Internet website of the Department that is accessible to the public shall include under the
			 link to the Our Providers health care providers database of the Department, or any successor database, the location of
			 residency training of each
			 licensed physician of the Department.(3)Information on physicians at particular facilitiesThe Our Providers health care providers database of the Department, or any successor database, shall identify
			 whether each licensed physician of the Department is a physician in
			 residency.(b)Information on credentials of physicians for veterans undergoing surgical proceduresEach veteran who is undergoing a surgical procedure by or through the Department shall be provided,
			 at such time in advance of the procedure as is appropriate to permit such
			 veteran to evaluate such information, information on the credentials of
			 the surgeon to be performing such procedure.(c)GAO reportNot later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committees on Veterans' Affairs of
			 the Senate and the House of Representatives a report setting forth an
			 assessment by the Comptroller General of the following:(1)The manner in which contractors under the Patient-Centered Community Care initiative of the
			 Department perform oversight of the credentials of physicians within the
			 networks of such contractors under the initiative.(2)The oversight by the Department of the contracts under the Patient-Centered Community Care
			 initiative.7.Information in annual budget of the President on hospital care and medical services provided under
			 section 2The materials on the Department of Veterans Affairs in the budget of the President for a fiscal
			 year, as submitted to Congress pursuant to section 1105(a) of title 31,
			 United States Code, shall set forth the following:(1)The number of veterans who received hospital care and medical services under section 2 of this Act
			 during
			 the fiscal year
			 preceding the fiscal year in which such budget is submitted.(2)The amount expended by the Department on furnishing care and services under such section during the
			 fiscal year preceding the fiscal
			 year in which such budget is submitted.(3)The amount requested in such budget for the costs of furnishing care and services under such
			 section
			 during the fiscal year covered by
			 such budget, set forth in aggregate and by amounts for each account for
			 which amounts are so requested.(4)The number of veterans that the Department estimates will receive hospital care and medical
			 services under such section during the fiscal years covered by the budget
			 submission.(5)The number of employees of the Department on paid administrative leave at any point during the
			 fiscal year preceding the fiscal year in which such budget is submitted.8.Prohibition on falsification of data concerning wait times and quality measures at Department of
			 Veterans AffairsNot later than 60 days after the date of the enactment of this Act, and in accordance with title 5,
			 United States Code, the Secretary of Veterans Affairs shall
			 establish policies whereby any employee of the Department of Veterans
			 Affairs who knowingly submits false data concerning wait times for health
			 care or quality
			 measures with respect to health care to another employee of the Department
			 or knowingly requires
			 another employee of the Department to submit false data concerning such
			 wait
			 times or quality measures to another employee of the Department is subject
			 to a penalty the Secretary considers appropriate after notice and an
			 opportunity for a hearing, including civil penalties, unpaid suspensions,
			 or termination.
			9.
			Removal of Senior Executive Service employees of the Department of Veterans Affairs for performance
			
				(a)
				In general
				Chapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:
						713.
						Senior Executive Service: removal based on performance
						
							(a)
							In general(1)
								Notwithstanding subchapter V of chapter 35 of title 5, subchapter V of chapter 75 of title 5, or
			 any other provision of law, the Secretary may remove any individual who is
			 an
			 employee of the Department from a Senior
			 Executive Service position (as defined in section 3132(a) of title 5) if
			 the Secretary determines the performance of the
			 individual warrants such removal.(2)If the Secretary so removes such an
			 individual, the Secretary may—
								
									(A)
									remove the individual from the civil service (as defined in section 2101 of title 5); or
								
									(B)
									appoint the individual to a General Schedule position at any grade of the General Schedule the
			 Secretary determines appropriate.
								
							(b)
							Notice to Congress
							Not later than 30 days after removing an individual from the Senior Executive Service under
			 subsection (a), the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives notice in writing of
			 such removal and the reason for such removal.
						
							(c)
							Manner of removal
							A removal under this section shall be done in the same manner as the removal of a professional
			 staff member employed by a Member of Congress.
						.
			
				(b)
				Clerical amendment
				The table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						713. Senior Executive Service: removal based on performance.
					.
